Exhibit FOR IMMEDIATE RELEASE CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 TALBOTS REPORTS THIRD QUARTER 2008 RESULTS MizuhoCorporate Bank Ltd and Sumitomo Mitsui Banking CorporationAgree to Provide Committed Working CapitalLines Hingham, MA, November 25, 2008 The Talbots, Inc. (NYSE:TLB) today announced results for the third quarter ended November 1, 2008.In addition, the Company announced it has securedagreements from Mizuho Corporate Bank, Ltd and Sumitomo Mitsui Banking Corporation to convert their existing uncommitted working capital lines to committed working capital lines. Third quarter net loss from continuing operations was $14.8 million or $0.28 per diluted share compared to last year’s net loss of $0.9 million or $0.02 per share on a comparable basis.The Company results from continuing operations include its core Talbots Misses, Petites, Womans, Collection, and Accessories & Shoes concepts. Trudy F.
